Filed 8/25/21 In re N.V. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 In re N.V., a Person Coming Under the
 Juvenile Court Law.

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,
                                                                         G060005
      Plaintiff and Respondent,
                                                                         (Super. Ct. No. 20DP0389)
           v.
                                                                         OPINION
 MICHELLE V.,

      Defendant and Appellant.


                   Appeal from orders of the Superior Court of Orange County, Robert J.
Gerard, Judge. Affirmed.
                   Marisal L. D. Conroy, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Deborah B.
Morse, Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
                                             *               *               *
              Michelle V. (the mother) appeals the disposition order determining the
child, N.V., would be at substantial danger if returned to her care and must be placed with
D.T. (the father), to serve his best interests. She contends substantial evidence did not
support the disposition order and/or there were reasonable alternatives to removing N.V.
from her home, and the juvenile court therefore abused its discretion by awarding the
father sole custody. She also contends the court inappropriately delegated control over
visitation to the child and conjoint therapy to the child’s therapist.
              We disagree. The evidence was more than substantial that the mother
remained defiant, defending the decisions that led to dependency, and had not availed
herself of adequate services, particularly therapy. As a result, there were no reasonable
alternatives to removal. Further, the disposition order was proper and the court did not
impermissibly delegate issues relating to visitation or conjoint therapy. We therefore
affirm the orders.


                                               I
                                           FACTS
              Because of the lengthy record in this case, we have summarized the facts as
succinctly as possible. Additional facts, where necessary, will be added in the Discussion
section of this opinion.


Detention
              As of February 2020, the mother and N.V. were living in California, while
the father resided in New York. The father had not seen N.V. in more than two years.
According to the mother, N.V. had been diagnosed with attention deficit hyperactivity
disorder (ADHD) and posttraumatic stress disorder (PTSD). She claimed there was a


                                               2
history of physical abuse by the father and sexual abuse by a cousin, the father’s nephew.
New York authorities later stated these allegations had been investigated and deemed
unfounded.
                On or about February 17, N.V., who was seven years old at the time, “was
hospitalized for a tonic-clonic seizure.” N.V. had no history of seizures, but the mother
reported N.V. had fallen the previous week. The child had been prescribed Wellbutrin
                1
and Seroquel.
                The Orange County Social Services Agency (SSA) received a report from
the hospital that while the child was hospitalized, the mother gave him a dose of her own
Seroquel prescription, despite being aware that all medication was to be administered by
hospital staff. She said the medication was needed as the child was out of control,
behavior not witnessed by hospital staff.
                SSA also received a report that N.V. had not been to school in several
weeks, and it was later revealed he had only been to school for five days that year. The
mother had exhibited symptoms of mental health issues, including rapid speech and
grandiose statements.
                During an interview with SSA, a strong odor of marijuana was noted in the
mother’s home. She told the social worker she used marijuana for PTSD and back pain,
and denied smoking in the presence of the child. She was oriented and coherent at the
beginning of the interview, but she deteriorated and began ranting about her problems
with the father. She was unable to answer questions, and had difficulty focusing on
anything except her difficulties with the father and her own parents. She denied mental
illness.



1
    Seroquel and Wellbutrin are both mood-altering drugs.
                                              3
              With regard to the incident at the hospital, the mother stated that she
immediately took N.V. off the Wellbutrin and Seroquel once she learned they could
cause seizures. She denied giving him her own prescription and stated the hospital staff
were lying.
              SSA was unable to meaningfully interview N.V., as he seemed annoyed
and was uncooperative. It appeared he had been coached, and he answered every
question “I don’t know.”
              In a subsequent phone call with SSA initiated by the mother, she changed
her story with respect to what had happened in the hospital. She claimed that when the
nurse did not arrive to give N.V. his dose of Seroquel, she gave it to him from his
prescription bottle, claiming that he was “‘extremely aggressive.’”
              N.V. had an individualized education plan (IEP) that stated he had been
diagnosed as emotionally disturbed with ADHD. He presented as very aligned with the
mother, was disruptive at school, and told staff he would get them fired. He had made
false accusations and had acted out sexually, asking another male student if he could
touch his private parts. According to the school employee, the mother presented as
paranoid, despite her legitimate concerns about her son’s health.
              The father was reached in New York and was cooperative with SSA. He
told the social worker he had not seen N.V. in two and a half years, describing the mother
as “‘a complete psychopath.’” He said he had allowed N.V. to move with her to
California because his “‘family couldn’t handle her and the way she was treating them
and me.’” Her allegations about his nephew molesting N.V., he said, had been
investigated by social services in New York and were determined to be unfounded. She
had also filed over 30 police reports against the father. The father denied that he or his
girlfriend had ever hit N.V. The mother had not updated him as to her whereabouts or


                                             4
complied with the family court visitation order. According to the father, N.V. had not
been on any medications when he was younger.
              The father told SSA the mother “‘has taken away my whole life and my
son. I have spent seven years going through Family Law Court. . . . I wanted to have a
psychiatric evaluation done but ran out of money. I want full custody of [N.V]. I know
something is wrong and I think about him all day long.’ He said that the mother uses
[N.V.] ‘as a weapon.’”
                            2
              On March 25, the social worker received a call from N.V.’s school.
During a video conference with the mother, she had informed the school that N.V. was
acting out so she was allowing him only bread and water to eat. When his behavior
improved, he could earn other foods. She was told this was inappropriate. The mother
also stated she had been putting the child in a closet and holding the door shut when he
acted out. She confirmed he had been taken off all of his medications without medical
advice.
              During this meeting, the mother vacillated between crying out for help and
stating she just wanted to be left alone. She presented with grandiose ideas and stated she
wanted to use holistic treatment such as cannabidiol oil instead of medication. The
school psychologist, who was present during this meeting, described her as “unraveling.”
              A protective custody order was granted the same day. The social worker,
accompanied by law enforcement, went to the mother’s home to serve the warrant. She
refused to open the door, yelling that she did not have “‘food and water’” for the child,
but declined offers of help. Law enforcement eventually entered through an unlocked
door, finding the home in “complete disarray,” with a strong odor of marijuana present.


2
 By this date, COVID-19 precautions and closures had altered daily life, including the
manner in which schools, SSA, and the court conducted business.
                                             5
Eventually, she allowed the child to be detained. The child yelled at the social workers
and defended her.
              The mother’s behavior escalated thereafter. She sent the social worker and
her supervisor incoherent messages alleging human rights violations and that her child
had been kidnapped and was being held as a prisoner. She said she would “tak[e] . . .
down” SSA.
              On March 27, SSA filed a petition pursuant to Welfare and Institutions
                                                    3
Code, section 300, subdivisions (b)(1), (c), and (g) alleging failure to protect due to the
parent’s mental illness, serious emotional damage, and no provision for support.
              The detention hearing was held on March 30. The father traveled from
New York to be present. The court found a prima facie case, ordered the child detained
under section 300, and released the child to the father in New York with various
protective orders, including monitored electronic and in-person visits for the mother.


Jurisdiction Reports
              The father returned to New York with N.V. and began efforts to help him
adjust, but the mother’s behavior continued to escalate. She contacted New York
Children and Family Services (NYCFS) and reported the father had “kidnap[ped]” the
child. NYCFS, for its part, found six to seven substantiated allegations against her. She
refused to engage by telephone with social workers (in the middle of the pandemic)
because SSA’s policy did not allow such calls to be recorded. Therefore, she did not
participate in the family assessment or in developing the case plan. SSA sent her
referrals for services by mail.


3
 Subsequent statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                             6
              A meeting with N.V. and the social worker indicated he was strongly
aligned with the mother. He told the social worker his father hit him really hard and gave
him black and blue bruises and that his father’s fiancé slapped him in the face. He could
not recall when either of these events occurred.
              Video conference visits between N.V. and the mother began. Sometimes
these went well, on other occasions N.V. exhibited problematic behaviors. At times, the
mother would become upset with the visitation monitor and behave irrationally. During
one visit, she told the monitor she must let her have more time or “‘incur wrath.’” The
monitor attempted to redirect her, but she began shouting to N.V. and told him to “‘run
because they are going to get him’” and “‘they are not on your side.’” She also screamed
that “‘aliens are here to get you.’” The father reported N.V. had a tantrum after that call
and that he regressed after each video call.
              During the next call, which began well, N.V. asked the mother when he
could return home. The monitor attempted to redirect him, but she began yelling to N.V.,
telling him not to listen to them. She continued this conduct despite a warning from the
monitor, and the call was terminated. The father reported that N.V. was extremely upset.
Thereafter, visitation was terminated on several occasions when she became combative
and would not cooperate with the visitation monitor. N.V. demonstrated less of a desire
to visit with his mother over time, outright refusing on multiple occasions. N.V. also
expressed anger and confusion to his father as to why she was often untruthful.
              As part of the ongoing investigation and assessment, SSA spoke to the
maternal grandmother and step-grandfather. Professionally, they were a psychiatric nurse
and licensed clinical social worker, respectively. The maternal grandmother reported the
mother had a history of mental illness and drug use, and was emotionally unstable, dating




                                               7
back to her teenage years. She had been hospitalized numerous times due to self-harm
and suicidal ideation. Both believed she needed long-term psychiatric treatment.
                 The father scheduled care and assessments for N.V. as permitted by the
COVID-19 pandemic. N.V. was enrolled in an online school. He had been diagnosed
with ADHD and placed on medication, but not the drugs the mother had given him. His
behavioral issues were being addressed with in-home services. N.V. reported to the
social worker that things are “going good” at his father’s home, although he missed his
mother and wanted to return to her care. He was still talking to her “on the phone but not
as much.” He felt safe at the father’s home. He told the social worker that his mother
sometimes locked him in the closet and only fed him bread and water as punishment.
                 Moreover, N.V., while in his father’s care, began making disclosures the
father recorded for the court. In one recording, he told the father’s fiancé that the mother
encouraged him to smoke marijuana to help him “feel better” when he had “mental
problems.” The child believed marijuana was good for him. He asked the social worker
to ask the mother to send him a new “‘glass tube [with] a hole on the side where you
could smoke out of it’ and the other side you ‘put a green ball made of plant, a type of
medicine.’” “The child was consistent in his statements about the mother allowing him
to smoke out of [such] devices.” The mother provided no response when N.V. told her
he had reported these matters to the father’s fiancé and the social worker. An SSA
investigation found these allegations, as well as others relating to edible marijuana,
substantiated.
                 N.V. also reported to the father and his fiancé that he believed he had
“mental problems” that led him to be “dangerous with my mom. And she actually has to
lock me in the closet . . . .”




                                                8
              According to N.V.’s therapist, he was “‘starting to realize things are very
different from when he was living with his mother. He is happy in New York. I do not
think he can share that with his mother. He knows his mother wants him back. . . .
Ultimately, he wants to know why all this happened.’” He had expressed that he felt he
was removed because of his own bad behavior. Conjoint sessions with the mother were
not recommended at that time.
              As of June 2020, the father shared that N.V. was slowly adjusting and
opening up to everyone. He stated getting the child ready for visits with the mother was a
challenge. N.V. had shown improvement since he had started ADHD medication.
              SSA’s recommendation to the court was to sustain the petition and
terminate proceedings with exit orders. The mother’s participation in the case plan, other
than visits, was nonexistent. SSA stated it appeared she had unresolved mental health
issues, and throughout the proceedings had demonstrated concerning behavior as reported
by multiple professionals. She made worrisome statements to N.V. during visits, and
refused to cooperate with SSA if she could not record the conversations. She had
demonstrated “high volatility behaviors and has made several accusations against
[SSA].”


Jurisdiction Hearing
              The hearing began on August 26. SSA reports were received into evidence,
and the social worker testified consistently with the reports. On the next court date, the
parents pled no contest to an interlineated petition that dropped all but the failure to
protect allegation as grounds for dependency. The court ordered an Evidence Code
section 730 evaluation for the mother. The court also ordered weekly electronic visits
between her and N.V. “to include the child’s input.” SSA was granted authority to


                                              9
liberalize visitation if the child requested more visits with her. SSA was also to refer the
mother and child for conjoint counseling with a neutral therapist in consultation with both
of their current therapists. A contested disposition hearing was set and eventually
continued to February 10, 2021.


Disposition Reports
               SSA prepared numerous reports between the jurisdiction and disposition
hearings. In September, the mother informed SSA that she was going to New York to
stay with a friend, as she wanted to have in-person visits with N.V. N.V. began refusing
calls with her regularly. The father and SSA attempted to intervene to encourage N.V. to
participate. SSA arranged the ordered services for her and attempted to find a conjoint
therapist.
               The mother had begun seeing a private therapist in May with the goals of
“‘Managing symptoms of trauma, increasing self-esteem, and to stay calm so she can
communicate more clearly and effectively especially when she is feeling stressed.’” Her
only mental health diagnosis, according to her therapist, was PTSD. The therapist’s
communications with SSA indicated a strong alignment with the mother, and the
therapist did not accept anyone else as a reliable source of information. The court, upon
learning this, was deeply concerned, but the mother refused to seek a new therapist.
               An in-person visit at a visitation center was arranged. The father opposed
this facility for safety-related reasons. The court later gave SSA discretion as to the
location of visits.
               The father reported the child was doing well and continued to attend
therapy. A local social worker reported the home was clean, organized, and safe.




                                             10
              N.V. told the social worker that he was “‘good’” and school was going
well. His teacher described him as an “‘excellent student’” in his specialized classroom.
He was “‘amazing’” and had no troublesome behaviors. His therapist reported
“significant progress” and that he was becoming “‘a completely different child.’”
              The mother began engaging in services, completing an anger management
class, a parenting program, and substance abuse services. An evaluation indicated she
did not meet the criteria for a substance abuse diagnosis.
              The Evidence Code section 730 evaluation was completed. The examiner
opined that the mother did not appear to be maliciously harming the child, but acted to
meet her own needs without understanding the consequences on the child. She was
overwhelmed by caring for N.V. and took matters into her own hands. It was of concern
that she administered marijuana to N.V., given the mind-altering effects and the potential
for deleterious impact on a developing brain. She needed to learn coping mechanisms
and strategies, and without change on her part, the potential for repeated behavior
patterns existed. The examiner did not believe she suffered from bipolar disorder, but
testing indicated a possible diagnosis of borderline personality disorder. The examiner
recommended a treatment course of 18 months to two years and conjoint therapy when
the child was ready. “Especially useful will be behavioral and interpersonal interventions
that directly address her impulsive and socially overwhelming actions.”
              The examiner further stated: “[T]his woman’s immediate experience of
being subjected to questioning of a personal nature is likely to draw out well-seasoned
defenses. This woman may use her considerable appeal and charisma to effectively
smooth over even the most direct accusations of problem creation. This is a well-oiled
defense that catches even experienced therapists off guard and, where possible, should be
managed by noting it as it occurs and exploring it nonjudgmentally in its immediate


                                            11
context. A firm but empathic response is essential to understanding how this woman uses
these defenses in other personal or professional situations.”


Disposition Hearing
              The disposition hearing was held in February 2021. The mother called the
social worker, who testified over multiple days in a matter largely consistent with SSA’s
reports. The social worker was also asked about the family’s history dating back to the
parents’ divorce, the mother’s move to California and subsequent disappearance, and the
sexual abuse allegations against the cousin which were deemed unfounded by NYCFS.
The social worker also discussed her concerns about the mother’s therapist, including her
apparent inability to understand the court’s involvement, defensiveness about the mother,
and unwillingness to accept the facts set forth in the petition. Accordingly, the mother’s
therapy progress could not be evaluated adequately.
              Conjoint therapy had not yet begun because N.V. had stated he was not
ready. He wanted to remain in the father’s care. The social worker discussed attempts to
encourage N.V. to participate in video visits, and persistent concerns that if given the
opportunity, the mother would abscond with N.V. or provide him marijuana during in-
person visits. The social worker did not recommend a joint legal custody order due to her
history of making educational decisions against the recommendations of N.V.’s school,
and acting in contravention of medical advice with respect to medical decisions.
              The mother also testified, claiming she provided N.V. with appropriate care
when he was in her custody. She denied not following expert recommendations, and
attributed her problems to side effects from past medications, the father, SSA, and
NYCFS. She denied not allowing the father access to the child, believed without
evidence the father was a “diagnosed sociopath,” and claimed that N.V. was not safe in


                                             12
the father’s care. She blamed the father for alleged parental alienation, and claimed SSA
had not offered her services.
              The mother admitted that past “mistakes . . . were made.” She “could have
handled things better. I did the best that I could.” Her mistakes, such as administering
Seroquel to N.V. in the hospital, were attributable to her own trauma. She said other
issues were mischaracterized or misunderstood. She admitted giving N.V. marijuana,
claiming she had consulted with a psychiatrist and his pediatrician first. She did not think
it was a poor decision.
              The mother testified she currently had appropriate coping mechanisms.
She vowed only to use appropriate discipline in the future, but continued to state
everything she had done in the past, including providing marijuana to a seven-year-old,
had been under the advice of professionals.
              The father testified that prior to the dependency case, he had not seen N.V.
since December 2017. Currently, N.V. was seeing a psychiatrist, psychologist, and was
attending school. N.V. had successfully completed a behavioral program and had seen a
pediatrician and a dentist for checkups. The father testified N.V.’s progress was
“absolutely fantastic” and he had begun to perform at grade level. While he currently had
an IEP, he was “doing excellent,” and was transitioning to a more general education
setting. He had addressed parenting in his own counseling and had discussed relevant
issues with N.V.’s therapist as well. They were trying to reach the point where N.V.
would be ready for conjoint counseling with the mother, but the child had told the father
he was not ready. He did the best he could to facilitate video visits, making N.V.
available “every single time.” The father encouraged the visits, telling N.V. that the
mother missed him and he needed to speak with her. The father would also say that N.V.
had this time with her, and he should spend it with her.


                                              13
              The father felt joint legal custody was not an option because the mother
“would take [him] to court over and over again” until an issue was resolved in her favor.
              The court considered argument and reviewed all the evidence and
testimony. Based on the “overall picture,” coparenting was not a viable option. While
the mother might believe the father was not looking out for N.V.’s best interests, the
court found “that is simply not the case.” N.V. was “thriving under the care of his father.
And the improvement in the child’s behavior and maturation and ability to deal with his
own [ADHD was] marked and notable. . . . [C]ertainly his overall well-being is being
very well served in the care of the father.” The mother’s inability to “recognize . . . how
this child is doing under the father’s care is of concern to the court.”
              The court ordered “sole legal and physical custody to the father.”
Expanded in-person visitation was ordered, to be monitored at the mother’s expense. The
dependency proceedings were terminated.
              The mother now appeals.


                                               II
                                        DISCUSSION
Judicial Notice
              The mother requests we take judicial notice of a petition she filed on June
25, 2021, in the New York Family Court. The petition alleges the father has denied her
the visits the court ordered in its disposition. She claims this is relevant to the issue of
whether the court erred by granting the father sole legal custody.
              This court may take judicial notice of the records of a court in any state.
(Evid. Code, §§ 452, subd. (b), 459, subd. (a).) But we only take judicial notice of the
existence of a petition such as the one at issue, not the truth of any matters that are


                                              14
asserted in it. (Day v. Sharp (1975) 50 Cal.App.3d 904, 914; see Lockley v. Law Office of
Cantrell, Green, Pekich, Cruz & McCort (2001) 91 Cal.App.4th 875, 882.) Therefore,
the only fact we would be judicially noticing is that a petition was filed.
              The petition, alone, is not relevant without adjudication of the facts
included therein. Only relevant evidence is subject to judicial notice. (Mangini v. R. J.
Reynolds Tobacco Co. (1994) 7 Cal.4th 1057, 1063, overruled on other grounds in In re
Tobacco Cases II (2007) 41 Cal.4th 1257, 1262.) We do not find the fact that the mother
filed a petition regarding visitation in family court, alone, to be relevant to any issue in
this case. Nor do we find this information to be substantially consequential to this case.
(Evid. Code, § 459, subd. (c).) The request for judicial notice is therefore denied.


Substantial Evidence
              The mother’s first argument is that substantial evidence did not support the
dispositional findings, and she further claims that reasonable alternatives to removal from
her custody were available.
              To support an order of removal, the court must determine whether there is
clear and convincing evidence “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s . . .
physical custody.” (§ 361, subd. (c)(1).)
              We review the court’s determination that removal was necessary for
substantial evidence. “Substantial evidence is evidence that is ‘reasonable, credible, and
of solid value’; such that a reasonable trier of fact could make such findings.” (In re
Sheila B. (1993) 19 Cal.App.4th 187, 199.) “Issues of fact and credibility are questions


                                              15
for the trial court and not the reviewing court. The power of the appellate court begins
and ends with a determination as to whether there is any substantial evidence,
contradicted or uncontradicted, which will support the conclusion reached by the trier of
fact.” (In re Christina T. (1986) 184 Cal.App.3d 630, 638-639.) “[W]e draw all
reasonable inferences in support of the findings, view the record most favorably to the
juvenile court’s order, and affirm the order even if other evidence supports a contrary
conclusion. [Citation.] The appellant has the burden of showing the finding or order is
not supported by substantial evidence.” (In re Megan S. (2002) 104 Cal.App.4th 247,
250-251.) “Although there must be a present risk of harm to the minor, the juvenile court
may consider past events to determine whether the child is presently in need of juvenile
court protection.” (In re A.F. (2016) 3 Cal.App.5th 283, 289.)
              The mother argues there was no substantial evidence under section 361,
subdivision (c)(1), that substantial risk of harm existed and there were no reasonable
means for protecting N.V.’s welfare without removal. In doing so, she focuses entirely
on the facts immediately prior to the disposition order, ignoring the history of the case,
and presents those facts in the rosiest possible light, disregarding contrary evidence.
              The mother claims “[t]here simply was no threat to [N.V.] at the time of the
disposition hearing. There was simply no reason [N.V.] could not be safely returned
home.” But this disregards a host of very inconvenient facts. At the disposition hearing,
she testified that giving N.V. marijuana was not a poor decision. She claimed to have
consulted unnamed physicians and psychiatrists about giving N.V. marijuana, and
testified this occurred after February 18, 2020, which would mean she did so after the
incident at the hospital where she gave N.V. her Seroquel prescription. She provided no
medical records to support her testimony that she had consulted anyone about this
decision.


                                             16
              The Evidence Code section 730 evaluator referred to this as an issue of
concern, referring to marijuana as “a mind-altering drug with no guidance on dosage or
clear indication of usage.” With respect to use in children, the evaluator stated there was
a “substantial amount of research” that marijuana has deleterious effects on the brain,
which continues to develop even into early adulthood. The mother, the evaluator stated,
did not appear to “have been able to think rationally nor make solid well thought out
decisions” when it came to her son’s well-being. This inability was “of utmost concern
and could lead to further abuse if the mother is not able to get the support and guidance
she needs.” And despite her claims that N.V. would be in no danger in her care, she was
still attempting to justify the decision to give him marijuana as late as the disposition
hearing.
              At the same hearing, the mother testified about her decision to put N.V. in a
closet and not allow him to come out. Even while claiming she would not do so in the
future, she testified there was nothing wrong with her decision, calling it a “plan” put in
place in consultation with yet another unnamed provider. Despite her statements to
school personnel, N.V.’s statements, and the findings in the sustained petition, she
continued to deny she gave N.V. only bread and water as a disciplinary technique.
              While the mother vaguely admitted “mistakes . . . were made” she
demonstrated little understanding or personal responsibility about the issues that had led
to dependency. She continued to demonize the father, stating that N.V. was at risk in his
care, and denying the obvious evidence that he was, in fact, thriving.
              The mother also claims there was no “evidence [she] suffered from an
unresolved mental health problem” because she had consistently attended therapy. She




                                             17
                                                                                     4
did not use SSA’s referrals for therapy. Her only treatment was with a therapist she
chose herself, and who was clearly and strongly aligned with her. The therapist’s initial
stated treatment goals were “‘[m]anaging symptoms of trauma, increasing self-esteem,
and to stay calm so she can communicate more clearly and effectively especially when
she is feeling stressed.’” These goals did not include any of the matters discussed in the
petition.
              As of September 2020, the mother’s therapist stated she had been treating
her weekly since May 18. She had “attended all of her sessions on time” and “utilized
her sessions to process her history of interpersonal trauma and abuse.” The therapist
opined she had “made progress in a very short time, and has been observed managing her
emotions independently, practicing coping skills, increasing her self-care strategies, and
reframing her thinking to be more helpful to her mental health.” None of this “progress”
appeared to be related to the issues in the sustained petition.
              With respect to the mother’s parenting of N.V., the therapist stated:
““[S]he likes to engage with [N.V]. Deeply peaceful, connected and her personal
strengths, insightful, honest, and punctual. Considerate and honors commitments to
respect boundaries. She is able to set reasonable expectations and is a committed mother.
She is able to find support for her son, has a lot of patience, and tries to find the best
solution to the problems.’” Again, the therapist did not acknowledge any of the issues
that had led to dependency.
              The court, upon learning the therapist was not accepting the petition’s
findings, was concerned, but the mother refused to seek a new therapist. The court


4
 The therapist listed her own credentials as an “MA” (presumably a Master of Arts,
although it is unclear in what discipline), “LCAT” (licensed creative arts therapist), and
“RDT,” (registered drama therapist), both of which are nongovernmental certifications.
She described herself as a “Creative Arts Therapist.”
                                              18
continued to express “tremendous concern,” over this issue, noting the therapist was more
aligned with the mother’s version of events than the court’s factual determinations. The
court directed SSA to inform the therapist that the mother’s treatment goals were “not up
for negotiation.”
              In later communications, the therapist questioned the “right” of the
maternal grandmother to be “involved” in the case and stated the NYCFS investigation of
the alleged abuse of N.V. by a cousin was “mishandle[ed].” In other communications
with SSA, the therapist continued to treat the mother as a trauma victim, seemingly
accepting everything she told the therapist without question. The therapist stated “the
mother never used discipline that would be considered abusive,” and justified the
mother’s decision to give N.V. marijuana as following a doctor’s recommendation.
              The therapist was provided with a copy of the sustained petition, but told
the social worker that “the mother had shared some discrepancies after the fact”
regarding the petition’s contents, despite the fact that she had pleaded no contest. The
social worker asked the therapist to adjust her treatment goals to facilitate reunification.
The therapist responded that she was working on the PTSD the mother had suffered as a
result of domestic violence. When the social worker informed the therapist that those
allegations had not been corroborated, the therapist responded that she believed the
mother. The therapist was again asked to help her deal with the issues that brought her to
dependency court in order to facilitate reunification.
              As of December 2020, a few months before the disposition hearing, the
therapist reported “updated treatment goals,” including “[i]mproving her ability to trust
healthcare providers,” developing a parenting plan that included “age appropriate and
evidenced based” discipline, and how “to coparent more effectively” with the father. The
mother, as of January 2021, used “her sessions to help her attain her treatment goals.”


                                             19
Thus, while it was true that she eventually sought therapy, there was more than
substantial evidence from which the court could conclude that the treatment she had
received did not adequately address the issues that had led to dependency or
demonstrated those issues would not reassert themselves if N.V. was returned to her.
              As late as January 20, 2021, weeks before the disposition hearing, the
mother filed a motion to withdraw her no contest plea to the amended petition. Her
declaration, which made liberal use of hearsay and facts not included in the record,
claimed, in part, that she did not understand what she was doing when she pleaded no
contest and that she would never give up her right “to clarify a petition that is filled with
a number of baseless allegations.” This assertion does not support the contention that the
issues that led to dependency were resolved, as she was still denying the truth of those
issues.
              The Evidence Code section 730 evaluator also disagreed with the mother
and her therapist that her current treatment was adequate and that she had no outstanding
mental health issues. Indeed, the evaluator believed many issues had been unaddressed
and she should be “mandated” to undergo an 18-to 24-month course of treatment. She
needed to learn coping mechanisms and strategies to ameliorate the potential for
repeating the same behavior patterns and “behavioral and interpersonal interventions that
directly address her impulsive and socially overwhelming actions.” Conjoint therapy to
repair her relationship with N.V. should “begin when the child is ready.” In contrast to
her therapist’s stated goals for therapy, the Evidence Code section 730 evaluator stated:
“Treatment may be best geared to countering her problematic attitudes, eliminating
questionable behavior, reestablishing psychic balance, and strengthening any preexisting
socially acceptable coping patterns.”




                                              20
              Taken together, the picture the evidence presents is not one of a close case.
Indeed, the evidence was overwhelming, based on the mother’s past conduct, her
inadequate treatment, and the court-appointed evaluator’s recommendations, that N.V.
would be in immediate and persistent danger if he were returned to her custody. She had
not addressed the issues that led to dependency and had taken no steps to prevent
recurrence of that behavior.
              As to the second requirement, alternatives to removal, for largely the same
reasons, there was more than substantial evidence that removing N.V. from the mother’s
care was the only reasonable alternative. She suggests that “‘stringent conditions of
supervision’” or in-home services would have been sufficient. The facts and history of
this case simply do not support this conclusion.
              Further, the cases cited by the mother on this point are inapposite. In In re
Henry V. (2004) 119 Cal.App.4th 522, 527-530, for example, the removal was based on a
single occurrence of abuse, the mother was “‘forthcoming’” and “‘extremely
cooperative’” and there were reasonable means to avoid removal to foster care. Here, the
alternative was not foster care, but placement with the father. The mother was extremely
uncooperative, refusing to participate in any services at all for months and refusing to
speak to SSA without recording the conversations. She would communicate only
through writing and her attorney.
              This was not a case about a single incident, but about repeated and
prolonged conduct with regards to N.V.’s care and mental health. The mother’s
participation with an extremely friendly “Creative Arts Therapist” was far from sufficient
to ensure the child’s safety. Simply engaging in services is not enough. (In re V.L.
(2020) 54 Cal.App.5th 147, 157.) Her denial of her own conduct increased the risk of
recurrence. (Id. at p. 156.)


                                             21
              At the disposition hearing, the mother described some “issues” other than
those relating to the Seroquel dose in the hospital had been “miscategorized or
misunderstood.” Her continued denial of the reasons that had led to dependency,
justification for her behavior, and inadequate treatment created the obvious concern of
repeated conduct if the child were returned to her care. Accordingly, the court had ample
evidence from which to find that no reasonable alternative to removal existed.
              The mother argues that “any small doubt” about whether N.V. should have
been placed with her “should have been resolved in favor of family preservation.”
(Boldfacing omitted.) Ignoring for the moment that N.V. is in the custody of his father,
we find this argument without merit. No reasonable person looking at the evidence the
court considered in this case would find that any doubt existed as to whether the child
should be in her custody or the father’s.


Exit Orders
              The mother further claims the exit orders granting sole custody to the father
were not in N.V.’s best interests. We review the decision to terminate jurisdiction and
issue exit orders for abuse of discretion. (Bridget A. v. Superior Court (2007) 148
Cal.App.4th 285, 300-301.) The exit orders must be in the child’s best interest. (In re
Chantal S. (1996) 13 Cal.4th 196, 201, 206.)
              We need not repeat the reasons that the mother was properly relieved of
custody, and therefore, shall not address her claim that she was “more than capable” of
managing N.V.’s welfare and acting in his best interests.
              The mother’s primary claim is that the father repeatedly violated court
orders during the pendency of this case. She points to the fact that the father’s case plan
directed him to complete a parenting class. The father testified that because by the time


                                             22
he returned to New York with N.V., the COVID-19 pandemic prevented him from
finding an available class. He informed SSA of this. Instead of going to a class, the
father addressed parenting and parenting skills in his individual counseling. He was also
in regular contact with N.V.’s therapist, who was helping him handle issues as they arose.
She neglects mention of these facts and accuses the father of “[k]nowingly failing” to
complete the parenting program.
              The mother’s selective use of the facts is disturbing. Her conclusion that
the court’s decision to accept the alternate parenting education provided by the father and
N.V.’s therapists is an abuse of discretion is wrong. The evidence demonstrated that
N.V. was “thriving” in his father’s care by the time of the disposition hearing, and his
behavioral improvements had been “marked and notable.” The court’s decision to excuse
an in-person parenting class in the midst of a global pandemic, given the alternative
education and the positive change in the child, was not an abuse of discretion.
              The mother next argues issues related to in-person visitation and the
father’s dissemination of the Evidence Code section 730 evaluation to the visitation
center as reasons why granting the father custody is not in N.V.’s best interests. While it
is true that the father should not have disclosed the Evidence Code section 730
evaluation, she does not explain how this places N.V. at risk.
              With respect to in-person visits, the father took N.V. to his first visit with
the mother at the chosen visitation center at the end of October, but refused to return
thereafter. The father had repeatedly expressed safety concerns to SSA because of her
past conduct. The facility the father wanted to use was not available for new referrals.
She claims, in conclusory fashion, that this was not in N.V.’s best interests, but does not
explain how it puts his health or safety at risk. Given the court’s finding that she was not
an appropriate placement and coparenting was not an option, we are not certain what she


                                             23
argues here as an alternative. In any event, the court’s implied finding that the father was
acting in good faith, and not willfully denying visits to her, was not an abuse of
discretion.
              The mother also complains that the father allowed supervised contact
between N.V. and the father’s nephew. She had previously accused the nephew of sexual
abuse, which had been determined to be unfounded. The court’s decision that this was
not a concern was not an abuse of discretion.
              The mother claims there was a “repeated disregard and knowing violation
of court orders,” and therefore, the father placed his own interests before N.V.’s. The
proof, however, is in the pudding. There was ample evidence that the father was
providing more than adequately for N.V.’s, physical, mental, and educational needs, and
that the results had been excellent. Moreover, the mother seems to think a finding that
the court abused its discretion here would mandate a return of N.V. to her. She is wrong.
Were the court to find that the father was an unsuitable placement, the alternative would
be placing N.V. somewhere else altogether, perhaps with another relative or in foster
care. In any event, we find the facts she raises here are minor in terms of N.V.’s overall
welfare, and accordingly, there was no abuse of discretion.


Visitation and Counseling Orders
              The mother next argues the court improperly delegated its power regarding
visitation and failed to enforce the visitation orders. SSA responds there is no effective
remedy for any violation of past visitation orders at this point. In response, she claims
her alleged denial of “visitation permeated the entire proceeding.”
              We disagree. Aside from the challenges created by a global pandemic and
the difficulties inherent for SSA in trying to facilitate in-person visits across the country,


                                              24
the court was faced with significant troubling evidence. The court did not question the
bond between the mother and N.V., nor was it the basis for the court’s determination that
N.V. could not be returned to her. The court’s decision which was based on her own
insufficient progress to ameliorate the reasons that led to dependency. Even if she had in-
person visitation with N.V. every day, nothing would have changed. She claims that the
lack of visits prevented her from demonstrating “the skills and tools acquired in her case
plan.” But her conduct during visits (which were not entirely problem-free) was not the
primary reason N.V. could not be returned to her. Rather, as set forth above, it was her
persistent denials that she had done anything wrong and her decision to engage only with
a therapist who never questioned her version of events that required the court to find N.V.
could not be returned to her care.
                Further, the court did not give N.V. the right to “veto visitation,” as the
mother claims, but issued visitation orders which SSA tried its best to implement, as
thoroughly documented in the record. The primary case cited by her on this point, In re
S.H. (2003) 111 Cal.App.4th 310, presented very different facts. The visitation order in
that case did not set out parameters for visitation with any specificity, and stated “‘if the
children refuse a visit, then they shall not be forced to have a visit.’” (Id. at pp. 316, 318,
fn. omitted.)
                Unlike In re S.H., here, we find the court entered appropriate orders as to
visitation and gave SSA the flexibility to manage the process. The child was consistently
made available for video conference visits. When N.V. refused to speak to the mother,
SSA scheduled another visit, thereby providing “some assurance that . . . another visit
will . . . actually take place.” (In re S.H., supra, 111 Cal.App.4th at p. 319.) N.V. was
not consulted before visits were scheduled, and he was consistently encouraged to
participate. She does not offer a solution to N.V.’s recalcitrance – should the father,


                                               25
N.V.’s caregiver, have forced the child to sit in a chair and look at the screen against his
will? As the court in In re S.H. noted, “the possible adverse consequences if a visit is
forced against the child’s will are factors to be considered in administering visitation.”
(Id. at p. 317.) Given her conduct at several visits and the impact that conduct had on
N.V. – including the incident where she shouted to N.V., telling him to “‘run because
they are going to get him’” and “‘they are not on your side,’” as well as her comments
about “‘aliens,’” there was reasonable concern about the effect of the visits on N.V.
Given these facts, the court did not err by failing to force N.V. to participate in visits, nor
did the court impermissibly delegate visitation issues.
              We also find no abuse of discretion with regard to the court’s order that
N.V.’s therapist should determine when he was ready to begin conjoint counseling. The
primary case she cites, In re Donnovan J. (1997) 58 Cal.App.4th 1474, is inapposite as it
dealt with visitation, not counseling. “Unlike visitation, there is no statutory right to
counseling. Counseling is merely a service the court may order if the court thinks it
would benefit the parent and the child. [Citation.] A court may properly decline to order
conjoint counseling if the child’s therapist believes the child is not ready for it.” (In re
F.P. (2021) 61 Cal.App.5th 966, 975.) Accordingly, we find no abuse of discretion.
              SSA is also correct in arguing that there is no effective remedy for
purported violation of the visitation orders at this point, or the order regarding conjoint
counseling – we can grant no possible relief because jurisdiction has been terminated. (In
re N.S. (2016) 245 Cal.App.4th 53.) The only possible challenge is to the exit orders
themselves, and as we set forth above, we find no abuse of discretion.




                                              26
                                            III
                                     DISPOSITION
             The juvenile court’s orders are affirmed.



                                                  MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ZELON, J.*


*Retired Justice of the Second Appellate District, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                            27